Exhibit 10.14

EXECUTION COPY

EMPLOYMENT AGREEMENT

(Jeffrey M. Greene)

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of October 17, 2005 (the
(“Effective Date”) by and between Consolidated Container Company LLC (the
“Company”) and Jeffrey M. Greene (the “Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

Executive desires to accept such employment and enter into such an agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 9 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the third anniversary of the Effective Date unless
earlier terminated in accordance with the terms and subject to the conditions
set forth in this Agreement (the “Employment Term”); provided, however, that
commencing with October 17, 2008 and on each October 17 thereafter (each an
“Extension Date”), the Employment Term shall be automatically extended for an
additional one-year period, unless the Company or Executive provides the other
party hereto 60 days prior written notice before the next Extension Date that
the Employment Term shall not be so extended.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer. In such position, Executive shall have such duties
and authority as the Management Committee of the Company (the “Management
Committee”) shall determine from time to time, but which duties and authority
shall be consistent with that of a president and chief executive officer of a
company of similar size and nature to the Company. Executive shall also serve as
a member of the Management Committee of the Company, the Management Committee of
its holding company, Consolidated Container Holdings LLC, and the Board of
Directors of any of the Company’s subsidiaries, as applicable, without
additional compensation.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Management Committee; provided, however, that nothing herein shall preclude
Executive, subject to the prior approval of the Management Committee, from
accepting appointment to or continue to serve on any Management Committee of
directors or trustees of any business corporation or any charitable
organization; provided, however, in each case, and in the aggregate, that such
activities do not conflict or interfere in any material respect with the
performance of Executive’s duties hereunder or conflict with Section 10.



--------------------------------------------------------------------------------

3. Base Salary. From the Effective Date through December 31, 2006, the Company
shall pay Executive a base salary at the annual rate of $500,000, payable in
regular installments in accordance with the Company’s usual payment practices.
Executive’s base salary shall be reviewed annually beginning on January 1, 2007,
and Executive shall be entitled to an increase of no less than 4% annually in
Executive’s base salary, as may be determined in the sole discretion of the
Management Committee. Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as the “Base Salary.”

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term (which fiscal year shall be the twelve-month period ending December 31 in
each calendar year beginning with calendar year 2005), Executive shall be
eligible to earn an annual bonus award (an “Annual Bonus”) in such amount, if
any, as determined in the sole discretion of the Management Committee, with a
target Annual Bonus of 70% of Executive’s Base Salary effective as of the
commencement of the fiscal year (the “Target”) based upon the achievement of
performance goals established by the Management Committee.

5. Equity Arrangements. As soon as practicable following the Effective Date,
Executive shall be entitled to a grant, pursuant to the 2004 Consolidated
Container Holdings LLC Long Term Incentive Plan (the “LTIP”), of twenty
(20) LTIP-B Units (as defined in the “LTIP”) in addition to previous grants
under the LTIP. The Award (as defined in the LTIP) shall be granted pursuant to
the LTIP and the Award of LTIP Units Pursuant to the 2004 Consolidated Container
Holdings LLC Long Term Incentive Plan. In addition, as soon as practicable
following the Effective Date, Executive shall be entitled to the grant of an
option to purchase 4,080,000 units (in addition to previous grants of options to
purchase an aggregate of 1,920,000 units) of member interests in the Company’s
parent company, Consolidated Container Holdings LLC (“Holdings”) (the “Units”)
at an exercise price of $0.05 per Unit. The Option shall be granted pursuant to
the Second Amended and Restated Consolidated Container Holdings LLC 1999 Unit
Option Plan (the “Option Plan”), the 2005 Consolidated Container Holdings LLC
Unit Option Agreement (the “Option Agreement”), and the Special Unit
Acquisition, Ownership and Redemption Agreement (the “Unit Acquisition
Agreement”) and will be subject to additional terms and conditions as will be
set forth in the Option Plan, Option Agreement, and Unit Acquisition Agreement,
as well as the following terms.

a. Executive will become vested with respect to 20% of the Option on the
January 1, 2007, and with respect to 20% of the Option on each anniversary
thereafter.

b. Upon a Sale of the Company (as defined in Section 2 of the Option Agreement)
prior to the fifth anniversary of the Effective Date, 100% of the unvested
shares subject to the Option and the unvested Restricted Units shall vest on the
effective date of the Sale of the Company.

6. Employee Benefits. While employed, Executive shall be entitled to participate
in the Company’s employee benefit plans (other than annual bonus and incentive
plans not described in Section 4) as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company. Set forth on Exhibit A
hereto are those additional benefits that Executive and the Company have agreed
upon.



--------------------------------------------------------------------------------

7. Relocation Expenses.

a. Bridge Loan. Company will grant a loan in the amount of $150,000 to Executive
as of December 1, 2005, as a bridge from the time Executive purchases a new home
in or near Atlanta, Georgia, to the time Executive sells his home in
Spartanburg, South Carolina (the “Current Home”). The parties will enter into a
Promissory Note in a form substantially similar to Exhibit B attached hereto.
The Note will provide for, among other things, (i) repayment within the earlier
of 18 months or immediately following the sale of Executive’s Current Home and
(ii) interest that will accrue at a rate of 5% per annum.

b. Living Allowance. Company will pay Executive a living allowance of $5,000 per
month (net of taxes) for a period ending on the earlier of the anniversary of
the Effective Date or the date on which Executive sells his Current Home.

c. Miscellaneous. Company will provide Executive with Company’s standard
relocation package and will pay Executive one-twelfth of Base Salary to cover
miscellaneous relocation expenses.

8. Business Expenses. While Executive is employed, the Company shall reimburse
Executive in accordance with Company policies for reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder.

9. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. Any purported termination
of employment by the Company or by Executive (other than due to Executive’s
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 13(h) hereof. For purposes of this Agreement,
a “Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. Notwithstanding any
other provision of this Agreement, the provisions of this Section 9 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates.

a. By the Company For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 9(c)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Company to
Executive of such failure, (B) dishonesty in the performance of Executive’s
duties hereunder, (C) Executive’s conviction of, or plea of nolo contendere to,
a crime constituting (x) a felony under the laws of the United States or any
state thereof or (y) a misdemeanor involving moral turpitude (not including
routine traffic violations), (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s duties hereunder or any other similar
act or omission



--------------------------------------------------------------------------------

which is materially injurious to the financial condition or business reputation
of the Company or any of its subsidiaries or affiliates or (E) Executive’s
breach of the provisions of Sections 10 or 11 of this Agreement.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 9(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive the Accrued Rights. In addition, Executive shall be entitled to
receive a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable had Executive’s employment not terminated, based on
the Target for the fiscal year in which termination occurs. Following
Executive’s termination of employment due to death or Disability, except as set
forth in this Section 9(b)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.



--------------------------------------------------------------------------------

c. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

(ii) For purposes of this Section 9(c), “Good Reason” shall mean (A) the failure
of the Company to pay or cause to be paid Executive’s Base Salary or Annual
Bonus, if earned, when due hereunder, or to comply with the provisions of
Section 5 of this Agreement, or (B) any substantial and sustained material
diminution in Executive’s authority or responsibilities from those described in
Section 2 hereof; provided, however, that any of the events described in clauses
(A) or (B) of this Section 9(c)(ii) shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 60th day following
the later of its occurrence or Executive’s knowledge thereof, unless Executive
has given the Company written notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to Executive’s continued compliance with the provisions of Sections
10 and 11, payment of the Base Salary and Annual Bonus earned in the one year
prior to Executive’s termination (the “Severance Amount”) , 50% of which amount
shall be payable in a lump-sum within thirty (30) days following the date of
Executive’s termination, and 50% of which amount shall be payable in monthly or
other installments consistent with the payroll practices of the Company for
twelve (12) months after the date of such termination (the “Severance Period”);
provided, however, that the aggregate amount described in this clause (B) shall
be reduced by the present value of any other cash severance or termination
benefits payable to Executive under any other plans, programs or arrangements of
the Company or its affiliates; and

(C) subject to Executive’s continued compliance with the provisions of Sections
10 and 11, continued coverage of the Executive and the Executive’s dependents
under any health and welfare employee benefit plans sponsored by the Company or
its affiliates under which Executive and the Executive’s dependents were
previously covered prior to Executive’s termination until the earlier of (x) the
last day of the Severance Period or (y) the date Executive is eligible for
health and welfare benefits provided by anyone other than the Company or any of
its affiliates from the date Executive’s employment hereunder is terminated
until the end of the Severance Period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 9(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.



--------------------------------------------------------------------------------

d. Management Committee/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Management Committee (and any
committees thereof) and the Management Committee or Board of Directors (and any
committees thereof) of any of the Company’s affiliates.

10. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Employment Term and for a period of one (1) year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

  (i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

 

  (ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

 

  (iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

 

  (i) engage in any business that competes with the business of the Company or
its affiliates (including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (a “Competitive Business”);

 

  (ii) enter the employ of, or render any services to, any person or entity (or
any division of any person or entity) who or which engages in a Competitive
Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.



--------------------------------------------------------------------------------

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:

 

  (i) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or

 

  (ii) hire any such employee who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 10 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

11. Confidentiality. Executive will not at any time (whether during or after
Executive’s employment with the Company) disclose, retain, or use for
Executive’s own benefit, purposes or account or the benefit, purposes or account
of any other person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise other than the Company and
any of its subsidiaries or affiliates, any trade secrets, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company (“Confidential Information”)
without the written authorization of the Management Committee; provided,
however, that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant or the wrongful acts of
others who were under confidentiality obligations as to the item or items
involved. Except as required by law, Executive will



--------------------------------------------------------------------------------

not disclose to anyone, other than his immediate family and legal or financial
advisors, the existence or contents of this Agreement; provided, however, that
Executive may disclose to any prospective future employer the provisions of
Sections 10 and 11 of this Agreement provided they agree to maintain the
confidentiality of such terms. Executive agrees that upon termination of
Executive’s employment with the Company for any reason, he will return to the
Company immediately all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, in any way relating to the
business of the Company, its affiliates and subsidiaries, except that he may
retain only those portions of personal notes, notebooks and diaries that do not
contain Confidential Information of the type described in the preceding
sentence. Executive further agrees that he will not retain or use for
Executive’s own benefit, purposes or account or the benefit, purposes or account
of any other person, firm, partnership, joint venture, association, corporation
or other business designation, entity or enterprise, other than the Company and
any of its subsidiaries or affiliates, at any time any trade names, trademark,
service mark, other proprietary business designation, patent, or other
intellectual property used or owned in connection with the business of the
Company or its affiliates.

12. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 or Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

13. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby. The provisions of Sections 10, 11 and
12 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.



--------------------------------------------------------------------------------

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

f. Set-Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, heirs, distributes, devises and legatees of Executive, and upon
any successor (whether by purchase, by merger or otherwise) of the equity,
business or operations of the Company.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company, to:

Consolidated Container Company

3101 Towercreek Parkway, Suite 300

Atlanta, Georgia 30339

with copies to:

Vestar Capital Partners III, L.P.

Seventeenth Street Plaza

1225 17th Street, Suite 1660

Denver, Colorado 80202

Attention: James Kelley

and

Simpson Thacher & Bartlett

425 Lexington Avenue

New York, New York 10017

Attention: Alvin H. Brown, Esq.



--------------------------------------------------------------------------------

If to Executive, to:

Jeffrey M. Greene

3932 Lower Roswell Road

Marietta, Georgia 30068

i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

j. Cooperation. Executive shall provide his reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during Executive’s employment hereunder. This
provision shall survive any termination of this Agreement.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

 

CONSOLIDATED CONTAINER COMPANY LLC

   

JEFFREY M. GREENE

By:

                

Title:

        

Date:

    

Date:

          



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE BENEFITS OF JEFFREY M. GREENE

 

1. Salaried 401(k) Plan

 

  •   as provided for other salaried employees

 

2. Optional Life and AD&D Insurance

 

  •   as provided for other salaried employees

 

3. Officer’s Liability Insurance

 

  •   $5,000,000 coverage, unless cost is excessive

 

4. Medical and Dental

 

  •   as provided for other salaried employees



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

 

$150,000.00   Date: December 1, 2005

FOR VALUE RECEIVED, Jeffrey M. Greene, an individual resident of the State of
South Carolina (the “Borrower”), hereby unconditionally promises to pay to the
order of Consolidated Container Company LP (hereafter, together with any holder
hereof, called “Holder”) at the offices of the Holder located at 3101 Towercreek
Parkway, Suite 300, Atlanta, Georgia 30339, or at such other place as the Holder
may designate in writing, in lawful money of the United States of America, and
in immediately available funds, the principal sum of one hundred fifty thousand
dollars ($150,000.00) together with interest on the principal balance from time
to time outstanding hereunder (computed on the basis of a 365-day year and
actual number of days elapsed) from the date hereof until paid in full at a per
annum rate equal to five percent (5.0%).

The entire principal amount of this Note, together with all accrued and unpaid
interest on this Note, shall be due and payable on the earlier of (i) ten days
following the sale of Borrower’s home in Spartanburg, South Carolina, or
(ii) June 1, 2007.

Interest shall accrue on any amount past due hereunder at a rate equal to three
percent (3.0%) per annum in excess of the interest rate otherwise payable
hereunder. All such interest shall be due and payable on demand.

The Borrower shall pay all expenses incurred by the Holder in the collection of
this Note, including, without limitation, attorneys’ fees and disbursements in
the amount of fifteen percent (15%) of the unpaid principal balance and accrued
interest if this Note is collected by or through an attorney-at-law.

Time is of the essence of this Note.

No delay or failure on the part of the Holder in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Holder of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

All amendments to this Note, and any waiver or consent of the Holder, must be in
writing and signed by the Holder and the Borrower.

The Borrower hereby waives presentment, demand, notice of dishonor, protests and
all other notices whatever.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the date and year first written above.

 

   

Jeffrey M. Greene